UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: o Preliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials ¨Soliciting Material Pursuant to Rule 14a-12 AMERALIA, INC. (Exact Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: AMERALIA, INC. 3200 County Road 31 Rifle, Colorado 81650 Notice of Annual Meeting of Shareholders To all Shareholders of AmerAlia, Inc.: You are invited to attend the 2010 Annual Meeting of Shareholders (the “Annual Meeting”) of AmerAlia, Inc. (the “Company”).The Annual Meeting will be held atDoubletree Hotel, 9599 Skokie Bvd, Skokie, IL, on June 21, 2010 at10am Central Time.The purposes of the meeting are: 1. The election of the nominees to AmerAlia’s Board of Directors (the “Board”) to serve until AmerAlia’s 2011 Annual Meeting of Shareholders or until successors are duly elected and qualified; the following are nominees for election as Directors: Bill H. Gunn (Chairman), Robert C.J. van Mourik, Neil E. Summerson, Geoffrey C. Murphy, James V. Riley, Robert C. Woolard, and J. Jeffrey Geldermann; 2. Ratification of the appointment of AmerAlia’s independent registered public accounting firm for the fiscal year ending June 30, 2010; 3. Amending and restating AmerAlia’s Articles of Incorporation for the purpose of increasing the number of authorized shares of our common stock, par value $0.01, from 100,000,000 to 700,000,000; 4. Amending and restating AmerAlia’s Articles of Incorporation for the purpose of changing the name of the company to Natural Resources Corporation, Inc.; 5 Approving a reverse stock split of AmerAlia’s common stock by a ratio of not less than one-for-two and not more than one-for-ten at any time up to December 31, 2010, with the exact ratio to be set at a whole number within this range by the Board in its sole discretion and amending and restating AmerAlia’s Articles of Incorporation following the reverse stock split for the purpose of decreasing the number of authorized shares of our common stock, par value $0.01, from 700,000,000 to a number to be determined by the Board in its sole discretion; 6. Approving AmerAlia’s 2010 Directors’ Incentive Plan; 7. Approving AmerAlia’s 2010 Stock Option Plan; and 8. Any other business that may properly come before the meeting. The Board has fixed April 27, 2010, as the record date for the Annual Meeting.Only shareholders of AmerAlia of record at the close of business on that date will be entitled to notice of, and to vote at, the Annual Meeting.A list of shareholders as of April 27, 2010, will be available at the Annual Meeting for inspection by any shareholder.Shareholders will need to register at the meeting to attend the Annual Meeting.If your shares are not registered in your name, you will need to bring proof of your ownership of those shares to the meeting in order to register to attend and vote.You should ask the broker, bank or other institution that holds your shares to provide you with either a copy of an account statement or a letter that shows your ownership of shares of common stock of the Company as of April 27, 2010.Please bring that documentation to the Annual Meeting. IMPORTANT This Notice of Meeting, Proxy Statement and form of proxy are enclosed.These documents contain important information and I encourage you to read them carefully.Whether or not you expect to attend the Annual Meeting, please sign and return the enclosed proxy promptly.If you decide to attend the meeting, you may, if you wish, revoke the proxy and vote your shares in person. By Order of the Board of Directors, /s/ Bill H. Gunn Bill H. Gunn AmerAlia, Inc. 3200 County Road 31 Rifle, Colorado 81650 May 21, 2010 AMERALIA, INC. 3200 County Road 31 Rifle, Colorado 81650 Proxy Statement for Annual Meeting of Shareholders To Be Held June 21, 2010, at 10.00 am Central Time Doubletree Hotel, 9599 Skokie Boulevard, Skokie, Illinois Unless the context requires otherwise, references in this statement to “AmerAlia,” the “Company,” “we,” “us” or “our” refer to AmerAlia, Inc.The terms “AmerAlia,” “we,” “us” or “our” do not refer to (a) Natural Soda Holdings, Inc. (“NSHI”), in which AmerAlia holds an 18% equity interest (AmerAlia plans on owning 100% of NSHI; see “Proposal 3,” below); or (b) Natural Soda, Inc. (“NSI”), a wholly-owned subsidiary of NSHI. The Annual Meeting of Shareholders of AmerAlia (referred to as the “Annual Meeting”) will be held on June 21, 2010, at Doubletree Hotel, 9599 Skokie Bvd, Skokie, IL, at 10am Central Time. We are providing the enclosed proxy materials and form of proxy in connection with the solicitation by AmerAlia’s Board of Directors (referred to as the “Board”) of proxies for this Annual Meeting.AmerAlia anticipates that this Proxy Statement and the form of proxy willbemailed to holders of AmerAlia’s common stock, par value $0.01 (AmerAlia’s common stock will be referred to as the “Common Shares”) on or about May 21, 2010. You are invited to attend the Annual Meeting at the above stated time and location.If you plan to attend and your shares are held in “street name” – in an account with a bank, broker, or other nominee – you must obtain a proxy issued in your name from such broker, bank or other nominee. You can vote your shares by completing a proxy card online, completing and returning a proxy card provided to you by mail,voting by telephone or over the internetor, if you hold shares in “street name,” by completing the voting form provided by the broker, bank or other nominee. A returned signed proxy card without an indication of how Common Shares should be voted will be voted: · FOR the election of all Directors, · FOR the ratification of the appointment of AmerAlia’s independent registered public accounting firm, · FOR the amendment and restatement of AmerAlia’s Articles of Incorporation for the purpose of increasing the number of authorized Common Shares, · FOR the amendment and restatement of AmerAlia’s Articles of Incorporation changing the name of the Company to Natural Resources Corporation, Inc.; · FOR approving a reverse stock split to decrease the number of issued Common Shares and amending and restating AmerAlia’s Articles of Incorporation following the reverse stock split to decrease the number of authorized Common Shares at any time up to December 31, 2010; · FOR approving AmerAlia’s 2010 Directors’ Incentive Plan; and · FOR approving AmerAlia’s 2010 Stock Option Plan. Our corporate Bylaws define a quorum as a majority of the outstanding shares of AmerAlia entitled to vote, represented in person or by proxy.AmerAlia’s Bylaws do not allow cumulative voting for Directors.If there is a quorum present, the seven nominees for election as Director receiving the greatest number of FOR votes at the Annual Meeting will be elected to the Board.At each election for Directors, every shareholder entitled to vote at such election has the right to vote the number of shares owned by the shareholder for as many persons as there are Directors to be elected.A majority of the voting power of the voting shares present, whether in person or by proxy, is required to ratify the appointment of AmerAlia’s independent registered public accounting firm and to approve AmerAlia’s 2010 Directors’ Incentive Plan and 2010 Stock Option Plan.A majority of the voting power of voting shares of AmerAlia entitled to vote at the Annual Meeting is required to approve the amendment and restatement of AmerAlia’s Articles of Incorporation to increase the authorized number of Common Shares of AmerAlia, to approve the amendment and restatement of AmerAlia’s Articles of Incorporationto change the name of the Company, and to approve the reverse stock split and subsequent amendment and restatement of AmerAlia’s Articles of Incorporation. Please note that Sentient USA Resources Fund, L.P. (“Sentient I”) holds 72.4% of our outstanding Common Shares. We believe Sentient I will be present at the Annual Meeting, however, we are unsure how Sentient I will vote at the Annual Meeting.As our majority shareholder, if Sentient I votes in favor of a proposal, the proposal will be approved and if Sentient I votes against a proposal, the proposal will not be approved. AmerAlia’s Articles of Incorporation allow for the amendment and restatement of AmerAlia’s Articles of Incorporation by the affirmative vote of a majority of the shares entitled to vote on each such amendment.Please note that Sentient I is potentially an interested party to Proposal 3 since the primary purpose of increasing the authorized number of Common Shares would be to provide AmerAlia with a sufficient number of authorized, but unissued, Common Shares to offer to Sentient I in exchange for the 820,000 shares of NSHI stock held by Sentient I (see “Proposal 3,” below).Accordingly, although not required by AmerAlia’s Articles of Incorporation or Bylaws, AmerAlia seeks to obtain a FOR vote from the holders of a majority of AmerAlia’s Common Shares not held by Sentient I for the proposal to amend and restate AmerAlia Articles of Incorporation to increase the number of authorized Common Shares.If the holders of a majority of the Company’s Common Shares not held by Sentient I do not vote for the Proposal 3, we will not amend and restate our Articles of Incorporation to increase our authorized capital. QUESTIONS AND ANSWERS ABOUT PROXY MATERIALS AND VOTING Why am I receiving this Proxy Statement and proxy card? You are receiving this Proxy Statement and proxy cardbecause you were a shareholder of record at the close of business on April 27, 2010 and are entitled to vote at the Annual Meeting.This Proxy Statement describes issues on which AmerAlia would like you, as a shareholder, to vote.It provides information on these issues so that you can make an informed decision.You do not need to attend the Annual Meeting to vote your shares. When you sign the proxy card, you appoint Bill H. Gunn, President and Chief Executive Officer to AmerAlia, and Robert C.J. van Mourik, Chief Financial Officer and Executive Vice President to AmerAlia, as your representatives at the Annual Meeting.As your representatives, they will vote your shares at the Annual Meeting (or any adjournments or postponements) as you have instructed them on your proxy card.With proxy voting, your shares will be voted whether or not you attend the Annual Meeting.Even if you plan to attend the Annual Meeting, it is a good idea to complete, sign and return your proxy card in advance of the Annual Meeting, just in case your plans change. If an issue comes up for vote at the Annual Meeting (or any adjournments or postponements) that is not described in this Proxy Statement, your representatives will vote your shares, under your proxy, at their discretion, subject to any limitations imposed by law. When is the record date? The Board has fixed April 27, 2010 as the record date for the Annual Meeting.Only holders of AmerAlia voting stock as of the close of business on that date will be entitled to vote at the Annual Meeting. How many Common Shares are outstanding? As of April 27, 2010, AmerAlia had 66,293,696 Common Shares issued and outstanding. What am I voting on? You are being asked to vote on the following: 1. The election of the nominees to AmerAlia’s Board of Directors to serve until AmerAlia’s 2011 Annual Meeting of Shareholders or until successors are duly elected and qualified.The following are nominees for election as Directors: Bill H. Gunn (Chairman), Robert C.J. van Mourik, Neil E. Summerson, Geoffrey C. Murphy, James V. Riley, Robert C. Woolard, and J. Jeffrey Geldermann; 2. Ratification of the appointment of AmerAlia’s independent registered public accounting firm for the fiscal year ending June 30, 2010; 3. Amending and restating AmerAlia’s Articles of Incorporation for the purpose of increasing the number of authorized Common Shares from 100,000,000 to 700,000,000; 4. Amending and restating AmerAlia’s Articles of Incorporation for the purpose of changing the name of the company to Natural Resources Corporation, Inc.; 5. Approving a reverse stock split of AmerAlia’s Common Shares by a ratio of not less than one-for-two and not more than one-for-ten at any time prior to December 31, 2010, with the exact ratio to be set at a whole number within this range by the Board in its sole discretion and amending and restating AmerAlia’s Articles of Incorporation following the reverse stock split for the purpose of decreasing the number of authorized Common Shares to a number to be determined by the Board in its sole discretion; 6. Approving AmerAlia’s 2010 Directors’ Incentive Plan; 7. Approving AmerAlia’s 2010 Stock Option Plan; and 8. Any other business that may properly come before the meeting. ▪ How many votes do I get? Each Common Share is entitled to one vote.No cumulative rights are authorized, and dissenters’ rights are not applicable to any of the matters being voted upon. The Board recommends a vote: · FOR each of the nominees to the Board, · FOR the ratification of the appointment of AmerAlia’s independent registered public accounting firm, · FOR amending AmerAlia’s Articles of Incorporation for the purposes of increasing the number of authorized Common Shares from 100,000,000 to 700,000,000; · FOR amending AmerAlia’s Articles of Incorporation for the purpose of changing the name of the company to Natural Resources Corporation, Inc.; · FOR approvinga reverse stock split for the purpose of decreasing the number of issued Common Shares at any time prior to December 31, 2010 and amending and restating AmerAlia’s Articles of Incorporation following the reverse stock split to decrease the number of authorized Common Shares to a number to be determined by the Board in its sole discretion; · FOR approving AmerAlia’s 2010 Directors’ Incentive Plan; and · FOR approving AmerAlia’s 2010 Stock Option Plan. How do I vote? You have several voting options. You may vote by: 1. Signing and printing your name on the lines specified for such purpose at the bottom of the form of proxy; and return the properly executed and completed form of proxy by mailing it in the enclosed return envelope addressed to Computershare Investor Services Inc.; or 2. Completing your proxy and following the steps outlined on the secured website: www.investorvote.com/AALA; or 3. Completing your proxy over the telephone: call 1-800-652-VOTE (8683) any time on a touch tone telephone. Calls within the USA, US territories & Canada will not incur a charge but calls from outside the US may not be toll free; to be received by mid-day, Central Time on Friday, June 18, 2010, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before any adjournment or postponement of the Meeting. Or attend the Annual Meeting and vote in person. If your shares are held in an account with a brokerage firm, bank, dealer, or other similar organization, then you are the beneficial owner of shares held in a “street name” and these proxy materials are being forwarded to you by that organization.The organization holding your account is considered the shareholder of record for purposes of voting at the Annual Meeting.As a beneficial owner, you have the right to direct your broker, bank or other nominee on how to vote the shares in your account.You are also invited to attend the Annual Meeting.However, since you are not the shareholder of record, you may not vote your shares in person at the Annual Meeting unless you request and obtain a valid proxy card from your broker, bank, or other nominee. Can shareholders vote in person at the Annual Meeting? AmerAlia will pass out written ballots to anyone who wants to vote at the Annual Meeting.If you hold your shares through a brokerage account but do not have a physical share certificate, or the shares are registered in someone else’s name, you must request a legal proxy from your stockbroker or the registered owner to vote at the meeting. What if I change my mind after I return my proxy? You may revoke your proxy and change your vote at any time before the polls close at the Annual Meeting.You may do this by: – Signing another proxy with a later date and mailing it to the attention of: Mr. Bill H. Gunn at AmerAlia, Inc. 3200 County Road 31, Rifle, Colorado 81650, so long as it is received prior to mid-day, Central Time on Friday, June 18, 2010, or no later than 48 hours (excluding Saturdays, Sundays and holidays) before any adjournment or postponement of the Meeting;or – Voting in person at the Annual Meeting. – Beneficial shareholders should refer to the instructions received from their stockbroker or registered holder of the shares if they wish to change their vote. How many votes do you need to hold the meeting? To conduct the Annual Meeting, AmerAlia must have a quorum, which means that a majority of the outstanding voting shares of AmerAlia as of the record date must be present at the Annual Meeting.Based on 66,293,696 voting shares outstanding as of the record date of April 27, 2010, 33,146,849 shares must be present at the Annual Meeting, in person or by proxy, for there to be a quorum.Please note that we expect a quorum to be present since we expect Sentient I, which holds 72.4% of our Common Shares as of the date of this Proxy Statement, to be present at the Annual Meeting.Your shares will be counted as present at the Annual Meeting if you: – Submit a properly executed proxyas discussed above; or – Attend the Annual Meeting and vote in person. What if I abstain from voting? Abstentions with respect to a proposal are counted for the purposes of establishing a quorum.Since AmerAlia’s Bylaws state that certain matters presented at a meeting of the shareholders must be approved by the majority of the outstanding shares of AmerAlia entitled to vote, a properly executed proxy card marked ABSTAIN with respect to a proposal will have the same effect as voting AGAINST that proposal.As Directors are elected by a plurality of the votes cast at the Annual Meeting, in person or by proxy, a properly executed proxy card marked WITHHELD with respect to the election of Directors will not be voted, will not count FOR any of the nominees for which the vote was withheld and will have no effect on the election of Directors. What effect does a broker non-vote have? Brokers and other intermediaries, holding shares in street name for their customers, are generally required to vote the shares in the manner directed by their customers. If their customers do not give any direction, brokers may vote the shares on routine matters, but not on non-routine matters. Since the election of directors under this Proxy Statement is uncontested, the election of directors is considered a non-routine matter and brokers may not vote shares held in street name for their customers in relation to this item of business.Amending and restating AmerAlia’s Articles of Incorporation to increase the number of authorized Common Shares, to change the name of the Company, and decrease the number of authorized Common Shares following approval of a reverse stock split and approving AmerAlia’s 2010 Directors’ Incentive Plan and 2010 Stock Option Plan are all non-routine matters and consequently, brokers may not vote shares held in street name for their customers in relation to these items of business.The ratification of the appointment of the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2010 is considered a routine matter and brokers will be permitted to vote shares held in street name for their customers. The absence of a vote on a non-routine matter is referred to as a broker non-vote. Any shares represented at the Annual Meeting but not voted (whether by abstention, broker non-vote or otherwise) will have no impact in the election of directors, except to the extent that the failure to vote for an individual results in another individual receiving a larger proportion of votes cast for the election of directors. Any shares represented at the Annual Meeting but not voted (whether by abstention, broker non-vote or otherwise) with respect to the proposal to ratify the appointment of the independent registered public accountant will have the same effect as a vote against such proposal. How many votes are needed to elect Directors? The seven nominees for election as Director receiving the greatest number of FOR votes at the Annual Meeting will be elected to the Board.At each election for Directors, every shareholder entitled to vote at such election has the right to vote, in person or by proxy, the number of shares owned by the shareholder for as many persons as there are Directors to be elected.A properly executed proxy card marked WITHHELD with respect to the election of Directors will have no effect on the election of Directors. How many votes are needed to ratify the appointment of the independent registered public accountant? The ratification of the appointment of the independent registered public accountant will be approved if a majority of the Common Shares entitled to vote at the meeting, present in person or by proxy, votes FOR the proposal.A properly executed proxy card marked ABSTAIN with respect to this proposal will have the same effect as voting AGAINST this proposal.We believe Sentient I will be present at the Annual Meeting.If Sentient I votes NO on or abstains from this proposal, the proposal will not be approved. How many votes are needed to amend and restate AmerAlia’s Articles of Incorporation to increase the number of authorized Common Shares? The amendment and restatement of AmerAlia’s Articles of Incorporation for the purpose of increasing the number of authorized Common Shares will be approved if a majority of the Common Shares outstanding votes FOR the proposal.Please note that Sentient I is potentially an interested party to the proposal to amend and restate the Articles of Incorporation for primary purpose for the increase in the authorized number of Common Shares would be to provide AmerAlia with a sufficient number of authorized, but unissued, Common Shares to offer to Sentient I in exchange for the 820,000 shares of NSHI stock held by Sentient I (see “Proposal 3,” below).Accordingly, although not required by the Articles of Incorporation or Bylaws, AmerAlia seeks to obtain a FOR vote from the holders of a majority of AmerAlia’s Common Shares not held by Sentient I for the proposal to amend and restate the Articles of Incorporation to increase the number of authorized Common Shares.If the holders of a majority of the Common Shares not held by Sentient I do not vote for the proposal to amend and restate our Articles of Incorporation to increase the number of authorized Common Shares, we will not amend and restate our Articles of Incorporation for that purpose.If that occurs, we will not be able to offer Sentient I a sufficient number of Common Shares in exchange for all of its NSHI shares and, therefore, we will not be able to become majority holder of NSHI.If we do not become majority holder of NSHI, we will likely be required to register as an investment company pursuant to the Investment Company Act of 1940 (the “1940 Act”).The consequences of registering under the 1940 Act or failing to register are described in more detail in Proposal 3.A properly executed proxy card marked ABSTAIN with respect to this proposal will have the same effect as voting AGAINST this proposal. How many votes are needed to amend and restate AmerAlia’s Articles of Incorporation to change the name of the Company? The amendment and restatement of AmerAlia’s Articles of Incorporation for the purpose of changing the name of the Company will be approved if a majority of the Common Shares outstanding votes FOR the proposal.A properly executed proxy card marked ABSTAIN with respect to this proposal will have the same effect as voting AGAINST this proposal.We believe Sentient I will be present at the Annual Meeting.If Sentient I votes NO on or abstains from this proposal, the proposal will not be approved. How many votes are needed to approve the reverse stock split and the subsequent amendment and restatement of AmerAlia’s Articles of Incorporation? The approval of the reverse stock split and subsequent amendment and restatement of AmerAlia’s Articles of Incorporation will be approved if a majority of the Common Shares outstanding votes FOR the proposal.A properly executed proxy card marked ABSTAIN with respect to this proposal will have the same effect as voting AGAINST this proposal.We believe Sentient I will be present at the Annual Meeting.If Sentient I votes NO or abstains from this proposal, the proposal will not be approved. How many votes are needed to approve AmerAlia’s 2010 Directors’ Incentive Plan and 2010 Stock Option Plan? AmerAlia’s 2010 Directors’ Incentive Plan and 2010 Stock Option Plan will be approved if a majority of the Common Shares entitled to vote at the meeting, present in person or by proxy, votes FOR the proposals.A properly executed proxy card marked ABSTAIN with respect to these proposals will have the same effect as voting AGAINST the proposals.We believe Sentient I will be present at the Annual Meeting.If Sentient I votes NO or abstains from these proposals, the proposals will not be approved. Will my shares be voted if I do not sign and return my Proxy Card? If your shares are held through a brokerage account, your brokerage firm, under certain circumstances, may vote your shares; otherwise your shares will not be voted at the meeting.See “What effect does a broker non-vote have?” above for a discussion on which matters your broker may vote your Common Shares. If your Common Shares are registered in your name, and you do not complete your proxy card over the internet or sign and return your proxy card, your shares will not be voted at the meeting. Where can I find the voting results of the meeting? AmerAlia will publish the final results of the Annual Meeting in a Current Report on Form 8-K filed with the SEC within four (4) business days of the Annual Meeting. Who will pay for the costs of soliciting proxies? AmerAlia will bear the cost of soliciting proxies. Additionally, AmerAlia may hire a proxy solicitor to help reach the quorum requirement.AmerAlia will pay a reasonable fee in relation to these services.Upon request, we will reimburse brokers, dealers, banks, voting trustees and their nominees who are holders of record of AmerAlia’s Common Shares on the record date for the reasonable expenses incurred for mailing copies of the proxy materials to the beneficial owners of such shares. When are shareholder proposals due for the 2011 annual meeting of Shareholders? In order to be considered for inclusion in next year’s 2011 proxy statement, shareholder proposals must be submitted in writing to the Secretary, AmerAlia, Inc., 3200 County Road 31, Rifle, Colorado 81650, and received no later than December 31, 2010.Similarly, shareholder proposals not submitted for inclusion in the proxy statement and received after December 31, 2010 will be considered untimely pursuant to Rule 14a-5(e)(2) of the Securities and Exchange Act of 1934 (the “Exchange Act”). How can I obtain a copy of the 2009 Annual Report on Form 10-K? AmerAlia’s 2009 Annual Report on Form 10-K for its fiscal year ended June 30, 2009, including the financial statements contained therein, is contained within this mailing and is available on the internet with this Proxy Statement through the SEC’s website at http://www.sec.gov. At the written request of any shareholder who owns Common Shares on the record date, AmerAlia will provide to such shareholder, without charge, a paper copy of our 2009 Annual Report on Form 10-K as filed with the SEC, including the financial statements, but not including exhibits. If requested, AmerAlia will provide copies of the exhibits for a reasonable fee. Requests for additional paper copies of the 2009 Annual Report on Form 10-K should be mailed to: AmerAlia, Inc. 3200 County Road 31 Rifle, Colorado 81650 Attention: Corporate Secretary PROPOSAL 1 ELECTION OF DIRECTORS GENERAL QUESTIONS What is the current composition of the Board? AmerAlia’s current Bylaws require the Board to have between three and twelve persons.The current Board is composed of seven Directors.If all Director nominees are elected at the Annual Meeting, the Board will be composed of seven (7) Directors. Is the Board divided into classes?How long is the term? No, the Board is not divided into classes.All Directors serve one-year terms or until their successors are elected and qualified at the next Annual Meeting or, if an Annual Meeting is not held, or the Directors are not elected at an Annual Meeting, the Directors may be elected at any special meeting of the shareholders held for that purpose. Who is standing for election this year? The Board has nominated the following seven current Board Members for re-election at the 2010 Annual Meeting, to hold office until the 2011 Annual Meeting: – Bill H. Gunn (Chairman) – Robert C.J. van Mourik – Neil E. Summerson – Geoffrey C. Murphy – James V. Riley – J. Jeffrey Geldermann – Robert C. Woolard What if a nominee is unable or unwilling to serve? Should any one or more of these nominees become unable or unwilling to serve, which is not anticipated, the Board may designate substitute nominees, in which event the proxy representatives will vote proxies that otherwise would be voted for the named nominees for the election of such substitute nominee or nominees. How are nominees elected? The seven nominees for election as Director receiving the greatest number of FOR votes at the Annual Meeting will be elected to the Board.At each election for Directors, every shareholder entitled to vote at such election has the right to vote, in person or by proxy, the number of shares owned by the shareholder for as many persons as there are Directors to be elected.A properly executed proxy card marked WITHHELD with respect to the election of Directors will have no effect on the election of Directors. The Board recommends a vote FOR each of the nominees.All proxies executed and returned without an indication of how Common Shares should be voted will be voted FOR the election of all nominees. INFORMATION ON THE BOARD OF DIRECTORS, EXECUTIVE OFFICERS, AND KEY EMPLOYEES The following table sets forth certain information with respect to our current Directors, Director nominees, and executive officers.Directors hold office until the next Annual Meeting of Shareholders and a successor is elected and qualified, or until their resignation.Executive officers are elected at annual meetings of the Board of Directors.Each such officer holds office for one year or until a successor has been duly elected and qualified or until death, resignation or removal. The ages of the Directors, Director nominees, and officers are shown as of June 30, 2009. Name Current Office Principal Occupation Director/Officer/ Significant Employee Since Age Bill H. Gunn President, CEO and Chairman of the Board President and CEO of AmerAlia February 1984 67 Robert C.J. van Mourik Chief Financial Officer, Executive Vice President, Secretary, Treasurer and Director Chief Financial Officer and Executive Vice President of AmerAlia January 1989 56 Neil E. Summerson(1) Director Director of numerous Australian public and private companies September 1990 62 Geoffrey C. Murphy(1) Director Principal, Valor Leadership Partners, LLC. June 1999 68 James V. Riley(1) Director Retired October 2001 72 Robert C. Woolard(1) Director Retired May 2004 73 J. Jeffrey Geldermann(1) Director President of Credentials, Inc. June 2004 59 Bradley Bunnett(3) Significant Employee President of NSI April 2004 44 Bob Warneke(3) Significant Employee Director of Manufacturing of NSI August 2007 54 Indicates that the director or nominee is “independent” in accordance with Rule 5605(a)(2) of the Nasdaq listing rules. Mr. Bunnett and Mr. Warneke are significant employees of NSI.NSI is a wholly-owned subsidiary of NHSI, in which we hold an 18% equity interest. The following is a description of the business background of the Directors and executive officers of AmerAlia. Bill H. Gunn Mr. Gunn graduated in Commerce from the University of Queensland, Australia in 1963, achieving his Accounting Certificate from the University of Queensland in the same year.Subsequently, he was admitted as a member of the Australian Society of Certified Practising Accountants and has successfully completed and passed the examinations for admittance as a Certified Public Accountant (CPA) in the USA. Mr. Gunn has been a self-employed investor, CPA, and a director of several Australian Stock Exchange listed public companies, as well as a number of majority owned private corporations.Since February 1984 he has been Chairman, CEO and President of AmerAlia. Robert C.J. van Mourik Mr. van Mourik has served as Executive Vice President, Chief Financial Officer, Treasurer and Secretary of AmerAlia since 1989 and was elected a Director in September 1990.He graduated in 1974 with a Bachelor of Applied Science (Applied Chemistry) from the Victoria Institute of Colleges, Australia and in 1981 with a Master’s Degree in Business Administration from the University of Newcastle, Australia.He is a Fellow of the Australian Institute of Company Directors. Neil E. Summerson Mr. Summerson is a director of several Australian listed and unlisted public companies and closely held, private companies.He is a director of Bank of Queensland Ltd, Moore Stephens (Qld) Limited, Pioneer Permanent Building Society Limited, Home Building Society Limited, PQ Lifestyles Limited and Australian Made Campaign Limited; Australian public companies.He was the Senior Partner, and for five years prior was Managing Partner, in the international accounting firm of Ernst & Young, at its offices in Brisbane, Australia.Mr. Summerson received his Bachelor of Commerce degree from the University of Queensland in 1968.He is a Fellow of the Institute of Chartered Accountants Geoffrey C. Murphy In 2009 Mr. Murphy became a principal of Valor Leadership Partners, LLC, a consulting firm based in Peachtree City, Georgia.Previously, he was employed as the Senior Vice President of Citrico Holdings, Inc., a company engaged in the manufacture of lemon-based products from September 1, 2001 until September 30, 2004.Mr. Murphy graduated with a Bachelor’s degree from Dartmouth College, and a Master’s of Business Administration from the Amos Tuck School of Business Administration at Dartmouth College. James V. Riley In 1975, Mr. Riley founded Transportation Media, Inc. and served as its President and Chief Executive Officer until the company was sold to Clear Channel Communications in February 1998.The corporation, now known as Clear Channel Airports, specializes in the operation, marketing and sales of media programs at airports.Mr. Riley retired as the Chairman of Clear Channel Airports in March 2005. Robert C. Woolard Mr. Woolard retired in August 2003 after being in the brokerage and investment banking business for 45 years.His last 5 years were spent at Stifel, Nicolaus & Company, a member firm of the New York Stock Exchange as a Vice-President/Account Supervisor in the Investment Banking Department. J. Jeffrey Geldermann Mr. Geldermann is and has been since 1997, President of Credentials, Inc., a company offering computer based electronic academic qualifications verification services used by colleges and universities. Significant Employees In addition to the Directors and executive officers discussed above, NSI has two significant employees.They are Bradley (“Brad”) Bunnett, President, and Robert (“Bob”) Warneke, Director of Manufacturing. Bradley Bunnett Brad Bunnett joined NSI as Director of Sales & Marketing in April 2004 and was appointed President in 2009. He is responsible for all aspects of the sodium bicarbonate mining operation. Bob Warneke Bob Warneke joined NSI in August 2007.He has 29 years of manufacturing experience in industrial, chemical and mineral industries.He was employed by FMC Corporation for 14 years until 1993 progressing in engineering and management.In his last assignment with FMC, Bob managed the start up of a new sodium bicarbonate facility in Green River, Wyoming.In 1993 he joined North American Chemical Company and its successor companies as the plant manager of a new sodium bicarbonate plant in Rifle which is now the NSI plant.Bob transferred from IMC Chemical Company in 2000 to become plant manager of their soda ash facility in California until his return to Colorado in early 2007. Family Relationships None of our Directors are related by blood, marriage, or adoption to any other Director, Director nominee, executive officer, or other key employees.To our knowledge, there is no arrangement or understanding between any of our officers and any other person, including Directors, pursuant to which the officer was selected to serve as an officer. Involvement in Certain Legal Proceedings During the past five years, no Director or executive officer of AmerAlia has: · Filed or has had filed against him a petition under the federal bankruptcy laws or any state insolvency law, nor has a receiver, fiscal agent or similar officer been appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of filing, or any corporation or business association of which he was an executive officer at or within two years before such filings; · Been convicted in a criminal proceeding or is a named subject of a pending criminal proceeding (excluding traffic violations and other minor offences); · Been the subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities, trading, commodity or banking activities; · Been the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any federal or state authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any type of business, securities, trading, commodity or banking activities, or to be associated with persons engaged in any such activity; or · Been found by a court of competent jurisdiction in a civil action or by the SEC, or by the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. CORPORATE GOVERNANCE Board of Directors Structure AmerAlia’s current Bylaws require the Board to have at least three and no more than twelve persons.The current Board and the proposed Board are composed of seven Directors. Additionally, Sentient I has the right to nominate up to three candidates for election to the Board.However, Sentient I has not exercised its right to nominate candidates for election to the Board at the Annual Meeting. Director Independence We will have seven directors as of June 21, 2010, which includes five independent directors and two non-independent directors.Our independent directors are: · Neil E. Summerson · Geoffrey C. Murphy · James V. Riley · J. Jeffrey Geldermann · Robert C. Woolard Our non-independent directors · Bill H. Gunn, President & CEO · Robert van Mourik, Executive Vice President, Chief Financial Officer, Secretary and Treasurer. An “independent” director is a director whom the Board of Directors has determined satisfies the requirements for independence under Rule 5605(a)(2) of the Nasdaq listing rules. Meetings of the Board and Board Member Attendance at Annual Meeting During the fiscal year ended June 30, 2009, the Board met four times by telephone.None of the incumbent Directors attended fewer than 75% of the Board meetings.Since June 30, 2009, the Board has met three times by telephone and acted once by statement of consent. Board members are not required to attend the Annual Meeting. Communications to the Board Shareholders interested in communicating directly with members of the Board, or the Board as a group, may do so by writing directly to the individual Board member at AmerAlia, Inc., 3200 County Road 31, Rifle, Colorado 81650.AmerAlia will forward communications directly to the appropriate Board member.If the correspondence is not addressed to the particular member, the communication will be forwarded to a Board member to bring to the attention of the Board.AmerAlia will review all communications before forwarding them to the appropriate Board member. Board Committees Our Board of Directors has established two board committees: an Audit Committee and a Compensation Committee. The information below sets out the current members of each of AmerAlia’s Board committees and summarizes the functions of each of the committees in accordance with their mandates. Nominating Committee The Board does not currently have a nominating committee because we are not focused on recruiting.However, the Board intends to establish a Nominating Committee and seek new directors, particularly if we can successfully complete the restructuring of our holdings in NSHI with Sentient I as described in Proposal 3.Our independent directors currently perform the functions of a nominating committee. Additionally, Sentient I has the right to nominate up to three candidates for election to the Board.However, Sentient I has not exercised its right to nominate candidates for election to the Board at the Annual Meeting. Audit Committee and Audit Committee Financial Experts We have a standing Audit Committee and Audit Committee charter that comply with Rule 10A-3 of the Exchange Act. Our Audit Committee was established in accordance with section 3(a)(58)(A) of the Exchange Act. Our Audit Committee comprises three Directors all of whom, in the opinion of AmerAlia’s Board of Directors, are independent (in accordance with Rule 10A-3 of the Exchange Act): Neil E. Summerson (Chairman), Geoffrey C. Murphy and James V. Riley.The Board of Directors has determined that Neil E. Summerson and Geoffrey C. Murphy are both qualified to be and are “financial experts”as defined under Item 407(d)(5) of Regulation S-K. The purpose of the Audit Committee is to provide assistance to the Directors in fulfilling their responsibility to the shareholders, potential shareholders and the investment community relating to corporate accounting, reporting practices and the quality and integrity of AmerAlia’s financial reports.The Audit Committee engages the services of the auditors. During the fiscal year ended June 30, 2009, the Audit Committee met formally four times and has met three times since the end of our fiscal year. Audit Committee Report AmerAlia’s Audit Committee oversees AmerAlia’s financial reporting process on behalf of the Board of Directors.The Committee has three members, each of whom is “independent” as determined under Rule 10A-3 of the Exchange Act.The Committee operates under a written charter adopted by the Board. The Committee assists the Board by overseeing the (1) integrity of AmerAlia’s financial reporting and internal control, (2) independence and performance of AmerAlia’s independent auditors, (3) and provides an avenue of communication between management, the independent auditors and the Board. In the course of providing its oversight responsibilities regarding the 2009 financial statements, the Committee reviewed the 2009 audited financial statements, which appear in the 2009 Annual Report on Form 10-K as filed with the SEC on October 13 2009, with management and AmerAlia’s independent auditors. The Committee reviewed accounting principles, practices, and judgments as well as the adequacy and clarity of the notes to the financial statements. The Committee reviewed the independence and performance of the independent auditors who are responsible for expressing an opinion on the conformity of those audited financial statements with accounting principles generally accepted in the United States, and such other matters as required to be communicated by the independent auditors in accordance with Statement of Auditing Standards 61, as superseded by Statement of Auditing Standard 114 – the Auditor’s Communication With Those Charged With Governance, as modified or supplemented. The Committee meets with the independent auditors to discuss their audit plans, scope and timing, with or without management present. The Committee has received the written disclosures and the letter from the independent auditors required by applicable requirements of the Public Company Accounting Oversight Board for independent auditor communications with Audit Committees concerning independence, as may be modified or supplemented. In reliance on the reviews and discussions referred to above, the Committee recommended to the Board, and the Board has approved, that the audited financial statements be included in the Annual Report to the SEC on Form 10-K for the year ended June 30, 2009. The Committee and the Board have also recommended the selection of HJ & Associates, LLC as independent auditors for AmerAlia for the fiscal year 2010. Submitted by the Audit Committee Members · Neil E. Summerson · Geoffrey C. Murphy · James V. Riley Compensation Committee We have a Compensation Committee comprised of 4 Directors all of whom, in the opinion of AmerAlia’s Board of Directors, are independent (in accordance with Rule 10A-3 of the Exchange Act): Geoffrey C. Murphy, James V. Riley, Robert C. Woolard and J. Jeffrey Geldermann.Pursuant to our Compensation Committee charter, which is being filed with this proxy statement as Exhibit 99.2, our Compensation Committee shall consist of no fewer than three directors as determined by the Board.Each member of the Compensation Committee shall be independent of management, free from any relationship that, in the opinion of the Board, would interfere with the exercise of such committee member’s independent judgment as a director on the Compensation Committee, and meet the requirements of Rule 5605 of the Nasdaq Stock Market, LLC. The directors and Chairman of the Compensation Committee shall be appointed and may be removed by the Board.Directors on the Compensation Committee will be elected by the Board at the annual meeting of the Board held immediately after the annual meeting of the Company’s shareholders.Directors on the Compensation Committee will serve until their successors shall be duly elected and qualified.Unless a Chairman is elected by the Board, the directors of the Compensation Committee may designate a Chairman by majority vote of the Compensation Committee. The Compensation Committee shall meet in person, telephonically or electronically at least once during the year for purposes of performing its duties.The purpose and duties of the Compensation Committee shall include, but not be limited to, the following: • To review and report to the Board on the Company’s programs for attracting, retaining and promoting executives and for developing future senior management; • To review and make recommendations to the Board regarding compensation for the chief executive officer, other executive level officers and directors (the chief executive officer may not be present during deliberations or voting regarding his compensation); • To establish the process for the Board to evaluate the performance of the chief executive officer and other corporate officers; • To review appropriate performance targets, participation and level of awards for incentive award plans; • To review, approve and report to the Board concerning administration of compensation plans and compensation for executives at specified salary grade levels and monitor the Company’s benefit plans; • To review, determine and recommend to the Board appropriate compensation for directors; • To produce, review and approve reports of the Compensation Committee required by the rules of the Securities and Exchange Commission; • To review and assess the adequacy of and update, if necessary, the Compensation Committee charter annually; • To request and review such reports from management as it may require in carrying out its assigned responsibilities and advise the Board as to the Compensation Committee’s oversight functions; and • To undertake from time to time such additional activities within the scope of the Compensation Committee’s primary functions as it may deem appropriate, as required by law or the Board. The Compensation Committee did not meet during our fiscal year ended June 30, 2009 and has met once since the end of our fiscal year. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth information regarding compensation paid to our executive officers during the past two fiscal years ended June 30, 2009.Bill H. Gunn and Robert van Mourik were the only executive officers receiving or accruing compensation exceeding $100,000 during fiscal year 2009, as shown below.Mr. Gunn receives a salary of $100,000 per year from NSI that is paid directly by NSI.During the fiscal year ended June 30, 2009, we were able to pay nearly all the outstanding compensation due to Mr. Gunn and all the outstanding compensation and nearly all the expenses due to Mr. van Mourik. Mr. Gunn and Mr. van Mourik are now paid regularly. Name and Principal Position (a) Year (b) Salary $ (c) Bonus $ (d) Stock Awards $ (e) Option Awards $ (f) Non-equity incentive plan compensation $ (g) Non-qualified deferred compensation earnings $ (h) All other compensation $ (i) Total $ (j) Bill H. Gunn President & -0- -0- -0- -0- -0- -0- Chief Executive Officer -0- -0- -0- -0- -0- -0- Robert van Mourik Chief Financial -0- -0- -0- -0- -0- -0- Officer & Executive Vice President -0- -0- -0- -0- -0- -0- At June 30, 2009 accrued unpaid compensation, interest, expenses and advances to the Company of $48,769 and $1,132 were due to Bill H. Gunn and Robert van Mourik respectively (at June 30, 2008: $219,065 and $616,342, respectively).These amounts also include $14,000 director’s fees due annually.In addition, Bill H. Gunn is paid a salary of $100,000 by NSI. During the year ended June 30, 2009, the amount of compensation paid by AmerAlia to each of our officers and the terms of those persons’ employment was determined by the Compensation Committee. The Compensation Committee evaluates past performance and considers future incentive and retention in considering the appropriate compensation for AmerAlia’s officers.AmerAlia believes that the compensation paid to its directors and officers is fair to AmerAlia. AmerAlia does not have a group medical insurance plan for its executive officers although Mr. Gunn participates in a comprehensive group medical insurance plan that NSI has for its employees.While AmerAlia has no retirement plans, NSI contributes matching contributions to a 401(k) plan for Mr. Gunn. Retirement, Resignation or Termination Plans We have no plans for the payment or accrual for payment of any amounts to any executive officer in connection with his resignation, retirement, or other termination, or change of control or change in the executive officer's responsibilities.We have no long term incentive compensation plans, defined benefit plans, or actuarial plans.There are no plans to pay bonuses or deferred compensation to employees of AmerAlia. Outstanding Equity Awards At Fiscal Year-End In March 2001, the Board adopted a stock option plan for its officers, employees, and consultants (the “Plan”).The Board (through its compensation committee) can issue options under this plan to acquire up to 1,000,000 shares to officers, employees and consultants.The Plan is intended to provide incentives to attract, retain and motivate eligible persons whose present and potential contributions are important to our success by offering them an opportunity to participate in our future performance through awards of stock options.In each case, the Board (through its compensation committee) will determine the price at which options may be issued, the term of the options, and the number of options to be issued.In no case may the exercise price be less than the market value of the underlying shares at the time of grant.Our shareholders approved this plan at the annual meeting of shareholders held in June 2001. No officer exercised stock options during the fiscal year ended June 30, 2009 and there are no outstanding stock options at June 30, 2009 held by either officer. DIRECTOR COMPENSATION The following table sets forth the compensation granted to our Directors during the fiscal year ended June 30, 2009. Name (a) Year Fees earned or paid in cash $ (b) Stock Awards $ (c) Option Awards(1) $ (d) Non-equity incentive plan compensation $ (e) Non-qualified deferred compensation earnings $ (f) All other compensation $ (g) Total $ (h) Neil E. Summerson -0- -0- -0- -0- Geoffrey C. Murphy -0- -0- -0- -0- James V. Riley -0- -0- -0- -0- Robert C. Woolard -0- -0- -0- -0- J. Jeffrey Geldermann -0- -0- -0- -0- (1)The option awards data represent the dollar amount recognized for financial statement reporting purposes for the fair value of stock options granted to each of the named directors in accordance with SFAS 123R. Compensation of Directors Our Directors are authorized to receive $14,000 cash compensation per year for their services as Directors.In addition, the Chairman of the Audit Committee receives $6,000 per year and other Audit Committee members $4,000 per year; the Chairman of the Compensation Committee receives an additional $2,000 per year.These arrangements were approved September 10, 2002 as of July 1, 2002.We also reimburse Directors for expenses incurred on behalf of AmerAlia. Equity Awards for Directors 2001 Directors’ Incentive Plan: In March 2001, the Board of Directors adopted a plan by which each Director (who is not an employee or officer) is granted: · An option to purchase 75,000 Common Shares at a current market price upon joining the Board of Directors; and · An option to purchase 37,500 shares on July 1 of each year he remains a Director. The exercise price for these options is the average market price of our Common Shares during the month of June preceding each grant date, and the options have a three-year term. All options granted under this plan are exercisable six months after the date of grant. The following table summarizes information with respect to each non-executive Director’s outstanding stock options at June 30, 2009. Option Awards Name (a) Number of securities underlying unexercised options # Exercisable (b) Number of securities underlying unexercised options # Unexercisable (c) Option exercise price $ (e) Option expiration date (f) Neil E. Summerson - 6/30/10 - 6/30/11 Geoffrey C. Murphy - 6/30/10 - 6/30/11 James V. Riley - 6/30/10 - 6/30/11 Robert C. Woolard - 6/30/10 - 6/30/11 J. Jeffrey Geldermann - 6/30/10 - 6/30/11 On July 1, 2007, we granted 37,500 options to acquire Common Shares at $0.40 per share until June 30, 2010 to each of the following non-executive Directors: · Geoffrey C. Murphy · Neil E. Summerson · James V. Riley · Robert C. Woolard · J. Jeffrey Geldermann During the fiscal year ended June 30, 2008, Messrs. Summerson, Riley, Murphy and Woolard each exercised options to acquire 37,500 shares at $0.53 per share. On July 1, 2008, we granted 37,500 options to acquire Common Shares at $0.88 per share until June 30, 2011 to each of the following non-executive Directors: · Geoffrey C. Murphy · Neil E. Summerson · James V. Riley · Robert C. Woolard · J. Jeffrey Geldermann During the fiscal year ended June 30, 2009, Messrs. Geldermann, Summerson, Riley, Murphy and Woolard each acquired 6,250 Common Shares upon cashless exercise of options to acquire 37,500 Common Shares at $0.50 per share. On July 1, 2009, we granted 37,500 options to acquire shares of Common Shares at $0.29 per share exercisable until June 30, 2012 to each of the following non-executive directors: · Geoffrey C. Murphy · Neil E. Summerson · James V. Riley · Robert C. Woolard · J. Jeffrey Geldermann These options vest on January 2, 2010. Other Arrangements Except as described herein, no officer or Director of AmerAlia has been or is being paid any cash compensation, or is otherwise subject to any deferred compensation plan, bonus plan or any other arrangement and understanding whereby such person would obtain any cash compensation for his services for and on behalf of AmerAlia except that for the financial years ended June 30, 2009 and 2008 an allowance for interest on unpaid outstanding compensation, directors fees and expenses reimbursement was accrued as follows: Director Fiscal year ended June 30, Robert van Mourik $ $ Bill H. Gunn Geoffrey C. Murphy Neil E. Summerson James V. Riley Robert C. Woolard J. Jeffrey Geldermann Total: $ $ OTHER GOVERNANCE MATTERS Compensation Interlocks and Insider Participation There were no compensation committee or board interlocks among the members of our Board. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act, as amended, requires AmerAlia’s officers, directors, and persons who beneficially own more than 10% of AmerAlia’s common stock (“10% Shareholders”), to file reports of ownership and changes in ownership with the SEC. Such officers, directors and 10% Shareholders are also required by SEC rules to furnish us with copies of all Section 16(a) forms that they file. Based solely on its review of the copies of the reports it received from persons required to file, AmerAlia believes the during the period from July 1, 2008 though June 30, 2009 and subsequent thereto, all filing requirements applicable to officers, directors and 10% Shareholders have been met in accordance with the requirements of Section 16(a). SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS At April 27, 2010, we had one class of outstanding voting securities, our common stock (referred to herein as the “Common Shares”).The following table sets forth information as of April 27, 2010 on the ownership of the Common Shares for all directors, individually, all executive officers named in the compensation table, all executive officers and directors as a group, and all beneficial owners of more than five percent of the Common Shares.The following shareholders have sole voting and investment power with respect to the shares unless indicated otherwise. Name & Address of Beneficial Owner Amount & Nature of Beneficial Ownership Percent of Common Shares* James V. Riley 3.1% 414 N. Orleans, Suite 405, Chicago IL J. Jeffrey Geldermann 1.8% 535 Kenilworth Ave, Kenilworth IL Bill H. Gunn 1.6% Aspen, Colorado Robert C. Woolard 1.6% 219 Eagle Pointe Drive, Branson, MO Geoffrey C. Murphy 1.2% 514 Meadow Rd, Winnetka IL Robert van Mourik 0.8% St Lucia, Queensland, Australia Neil E. Summerson 0.8% Yeronga, Queensland, Australia Officers & Directors as a Group (7 persons) 10.9% Sentient USA Resources Fund, LP 74.5% George Town, Grand Cayman, Cayman Islands * Percent of Common Shares is calculated individually (or as a group) assuming an individual (or all members of a group) exercises its options or any other rights it might have to take up additional Common Shares.The calculations assume that other holders of equity interests do not exercise their rights unless they are part of the same group.The calculation is based on a total of 66,293,696 shares plus the number of applicable options or rights in each case. Includes 1,971,233 Common Shares held by the James V. Riley Revocable Trust, options held directly to acquire 37,500 Common Shares at $0.40 per share exercisable through June 30, 2010, options to acquire 37,500 Common Shares at $0.88 until June 30, 2011 and options to acquire 37,500 Common Shares at $0.29 per share exercisable through June 30, 2012. Includes options to acquire 37,500 Common Shares at $0.40 until June 30, 2010, options to acquire 37,500 Common Shares at $0.88 until June 30, 2011 and options to acquire 37,500 Common Shares at $0.29 until June 30, 2012. Includes 131,960 Common Shares owned by Gunn Development Pty. Ltd. (of which Mr. Gunn is a controlling shareholder). Includes 21,932 Common Shares held in Mr. Woolard's IRA account, options to acquire 37,500 Common Shares at $0.40 until June 30, 2010, options to acquire 37,500 Common Shares at $0.88 until June 30, 2011 and options to acquire 37,500 Common Shares at $0.29 until June 30, 2012. Also includes the following Common Shares in which Mr. Woolard disclaims any beneficial interest:21,937 shares held in an IRA account for Karen O Woolard and 931,619 Common Shares held by the Karen O Woolard Trust. Includes options to acquire 37,500 Common Shares at $0.40 until June 30, 2010, options to acquire 37,500 Common Shares at $0.88 until June 30, 2011 and options to acquire 37,500 Common Shares at $0.29 until June 30, 2012. Includes 240,760 Common Shares owned by Ahciejay Pty. Ltd. as trustee for The R.C.J. Trust, and 304,125 Common Shares held in trust for the R.C.J. Superannuation Fund, as to both of which Mr. van Mourik and his family are beneficiaries. Includes 400,167 Common Shares held by held by Glendower Investments Pty Ltd as trustee for a trust of which Mr. Summerson and his family are beneficiaries; 3,750 Common Shares held by held by Glendower Properties Pty Ltd as trustee for a trust of which Mr. Summerson and his family are beneficiaries; and options held directly to acquire 37,500 Common Shares at $0.40 until June 30, 2010, options to acquire 37,500 Common Shares at $0.88 until June 30, 2011 and options to acquire 37,500 Common Shares at $0.29 until June 30, 2012. Includes beneficial ownership of Messrs. Riley, Geldermann, Gunn, Woolard, Murphy, van Mourik and Summerson, as described in notes 1, 2, 3, 4, 5, 6 and 7, above. Includes the right to purchase 5,500,000 Common Shares for $0.36 each subject to certain conditions. To the best of our knowledge, there are no arrangements, understandings or agreements relative to the disposition of any of our securities, the operation of which would at a subsequent date result in a change in control of AmerAlia. Change in Control We are not aware of any arrangement that might result in a change in control in the future. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Reportable transactions with related parties, including named security holders, during the most recent two fiscal years and subsequently are as follows. Except as indicated herein, no officer, Director, nominee for Director, promoter, or affiliate of AmerAlia has or proposes to have any direct or indirect material interest in any asset acquired or proposed to be acquired by AmerAlia through security holdings, contracts, options, or otherwise.In cases where we have entered into such related party transactions, we believe that we have negotiated consideration or compensation that would have been reasonable if the party or parties were not affiliated or related. Corporate Loans – Loans to AmerAlia Over several years, officers and directors advanced loans to AmerAlia.These comprised advances to us, as well as accrued but unpaid compensation, Directors’ fees and interest. The following summarizes our remaining liabilities to related parties as at June 30, 2009: Director June 30, 2009 Bill H. Gunn $ Robert van Mourik Neil E Summerson Geoffrey C Murphy James V Riley Robert C Woolard J. Jeffrey Geldermann Total: $ Satisfaction of Bonding Requirements and Mars Trust Debt Obligations At the time of the financial closing in March 2004, our majority shareholder at that time, the Jacqueline Badger Mars Trust (the “Mars Trust”), provided a letter of credit to support various reclamation bonds and permits totalling $959,480. In addition, the Mars Trust guaranteed our loan from the Bank of America.Under the guaranty agreement, the Mars Trust advanced funds to us each month to pay the interest on the loan and in return we issued guaranty promissory notes to the Mars Trust.At June 30, 2008, the balance of these advances totalled $1,973,759.Interest accrued on these notes at 4.5% per annum and the notes were originally due December 31, 2005.In addition, AmerAlia issued a promissory note at 7% interest and a maturity date of December 31, 2005 to the Mars Trust for $469,628 to recognise the remaining balance of advances and accrued interest due to the Mars Trust at the time of the financial closing.In August 2007, Sentient II (as defined below) acquired all the debt securities previously due to the Mars Trust and its rights under its guaranty agreements including its rights to recover the Bank of America loan which the Mars Trust had repaid.Total accrued interest on these various notes was $368,117 at June 30, 2008.NSI then substituted bonds from its own resources and the Mars Trust was released from its bonding obligations. On October 31, 2008, as part of the AmerAlia restructuring (as described below), we issued 5,977,800 Common Shares in satisfaction of these obligations. Sentient I, Sentient USA Resources Fund II, L.P. (“Sentient II”) and Sentient Global Resources Fund III, L.P. (“Sentient III”; and collectively, the “Sentient Entities”) In addition to acquiring these various debts in August 2007, Sentient II also acquired from the Mars Trust all of its Common Shares.Consequently, Sentient II became AmerAlia’s new majority shareholder.On October 31, 2008, the Sentient II interest in AmerAlia was transferred to Sentient I. Also in August 2007, Sentient II lent $350,000 to AmerAlia in exchange for an unsecured promissory note paying 6% interest due December 31, 2007.This maturity date was later extended to October 31, 2008.The note and interest were convertible into AmerAlia Common Shares at $0.36 per share. In May 2008, we completed agreements with the Sentient Entities as follows: 1. Effective as of October 31, 2007, Sentient I acquired from NSI its $750,000 Series A Secured debenture and accrued interest of $271,215.75. 2. Effective as of March 31, 2008, Sentient III purchased AmerAlia’s rights to outstanding interest due on its Series A Secured 10% Debentures for $1,406,875. AmerAlia used these funds for the purpose of paying some of the outstanding interest owed to the holders of its Series A Debenture Secured promissory notes.Sentient III also acquired Sentient I’s rights to interest owed on its Series A debentures, including the interest due on the debenture previously owned by NSI, for $2,076,334.20; and 3. On May 27, 2008 Sentient I loaned AmerAlia $465,000 for the purpose of contributing capital to NSHI which, in turn contributed $465,000 to NSI as its proportionate share of $1,000,000 raised by NSI for well field development expenditures.The loan is at 6% interest, is due July 31, 2008 and the principal and interest are convertible into AmerAlia shares at $0.36 per share. Finally, in June 2008, we issued another promissory note to Sentient III for $300,000 at 6% per annum interest repayable on July 31, 2008, to enable us to access funds to pay ordinary trade payables as approved by Sentient III.We borrowed $80,000 to pay audit fees.In June, we were also advised that Sentient III had acquired the promissory note for $1,200,000 we had issued to US Filter and since assigned to HPD, LLC. As a material inducement to Sentient III to acquire the note, HPD agreed to provide Sentient III (or its nominee) with up to $600,000 of discounts on any contracts awarded by Sentient III or its nominee to HPD for the supply of equipment or services within a twelve month period of the acquisition of the note. On September 25, 2008, AmerAlia, NSHI, NSI, Bill H. Gunn, Robert van Mourik, and Directors and executive officers of AmerAlia (collectively the “AmerAlia Parties”) entered into a Restructuring Agreement with the Sentient Entities. On October 31, 2008, the AmerAlia Parties and the Sentient Entities completed an Amendment to the Restructuring Agreement.As a result of the amendment, the restructuring transaction was divided into two closings.In accordance with the amended agreement the first closing occurred as of October 31, 2008.Prior to the first closing, the Sentient Entities transferred their various interests to Sentient I.The second closing occurred as of December 31, 2008.In the first and second closings: 1. Sentient I exchanged all its NSHI debentures and all accrued interest thereon, its one share of NSHI common stock and its 53.5% of the common stock of NSI for 82% of the issued common stock of NSHI; 2. AmerAlia exchanged its NSHI debentures and all accrued interest thereon and its NSHI preferred stock for 12.9% of the issued common stock of NSHI, giving AmerAlia an aggregate ownership position in NSHI of 18%; 3. Intercompany loans between AmerAlia and NSHI were extinguished; 4. Sentient I’s indemnification rights relating to the extinguishment of a $9.9 million bank loan were terminated; and 5. Sentient I received an aggregate of 40,024,675 shares of AmerAlia common stock as follows: (a) 27,427,406 shares of AmerAlia common stock for a total purchase price of $9,873,866; (b) 6,619,469 shares in satisfaction of various promissory notes; and (c) 5,977,800 shares in satisfaction of debts, rights and obligations acquired from the Mars Trust in August 2007 at the first closing. Sentient I no longer holds any debt in either AmerAlia or NSHI.All debentures issued by NSHI have been cancelled.NSI is now a wholly-owned subsidiary of NSHI.AmerAlia extinguished other obligations in exchange for the issue of shares of our common stock as discussed more fully below and in our financial statements.Sentient now owns 72.4% of AmerAlia’s common stock.When combined with its limited additional purchase rights, Sentient I’s beneficial ownership is 74.5%. In December 2009, NSHI paid Sentient I $790,846 for reimbursement of certain expenses and for providing management consultancy services related to NSHI’s business development activities.NSHI has no remaining obligations to Sentient I for outstanding obligations but for an estimated $85,000 for reimbursement of expenses incurred since December 2009.NSHI has agreed to pay Sentient I $110,000 annually for staff support. Repayment of Obligations Due to Officers and Directors In September 2008, we issued 495,820 shares of restricted common stock to the Karen O. Woolard Trust, an affiliate of our director, Robert C. Woolard, in satisfaction and cancellation of a promissory note and accrued interest with a total value of $1,175,889. On October 31, 2008, our officers, our Directors and their affiliates subscribed for Common Shares of AmerAlia in satisfaction of various notes and accrued compensation as follows: Shareholder Relationship Number of Shares Consideration Bill H Gunn Chairman & CEO $ Robert van Mourik Director, EVP & CFO James V Riley Trust Affiliate of James V. Riley, Director J. Jeffrey Geldermann Director Karen O. Woolard Trust Affiliate ofRobert C. Woolard, Director Glendower Investments Pty Ltd Affiliate of Neil E. Summerson, Director Geoffrey C. Murphy Director TOTALS: $ The $9,873,866 of cash received was used to pay outstanding obligations and provide working capital as set forth in the table below.The working capital includes a reserve solely to fund AmerAlia’s share of anticipated capital calls by NSHI, AmerAlia’s share of which is $2,880,000.As discussed below, we made our first contribution of $450,000 to NSHI in July 2009. Recipient Relationship Nature of Obligation Amount Karen O. Woolard Trust Affiliate ofRobert C. Woolard, Director Balance of Note & interest $ Robert van Mourik Director, EVP & CFO Accrued compensation advances & expenses (1) Bill H. Gunn Director & CEO Accrued compensation advances & expenses (2) Ahciejay Pty Ltd Affiliate of Robert van Mourik Promissory note & interest (3) James V Riley Trust Affiliate of James V. Riley, Director Promissory note interest & directors fees J. Jeffrey Geldermann Director Promissory note interest & directors fees Neil E. Summerson Director Director’s fees & expenses Geoffrey C. Murphy Director Director’s fees & expenses Robert C. Woolard Director Directors fees Note holders Unrelated parties Notes & interest Various creditors, taxes and working capital TOTAL: $ 1. Includes accrued outstanding compensation and related employee withholding taxes, reimbursement of expenses and advances and current year compensation. 2. Includes accrued outstanding compensation and related employee withholding taxes, $100,000 salary paid by NSI, reimbursement of expenses and advances and current year compensation. 3. Includes withholding taxes. Consulting Services Following the completion of the restructuring agreement on December 31, 2008, Gunn Development Pty Ltd, a company in which Bill H. Gunn, Chief Executive Officer of AmerAlia is a long-time 66% shareholder, provided independent consulting, aerial and other commercial services to The Sentient Group (“SGL”). Gunn Development Pty Ltd received $200,000 in fiscal year 2009 and $200,000 in fiscal year 2010. Similarly, Robert van Mourik, Executive Vice President and Chief Financial Officer of AmerAlia, has also provided independent consulting services to SGL in Australia. He received approximately $28,000 in fiscal year 2009 and $27,000 in fiscal year 2010. To AmerAlia’s knowledge, the services provided to SGL were unrelated to AmerAlia, NSHI or NSI and represented the market value for such services. To AmerAlia’s knowledge, neither Gunn Development Pty Ltd nor Robert van Mourik has an ongoing obligation to provide services to SGL, however, Gunn Development Pty Ltd and Robert van Mourik may provide additional services to SGL in the future. No Other Relationships No nominee or director of AmerAlia is, or has been, a partner or executive officer of any investment banking firm that has performed services for AmerAlia during the last fiscal year or that AmerAlia proposes to have perform services during the current year. Parents of AmerAlia Under Rule 405 of Regulation C, the term “parent” when used with respect to AmerAlia means an affiliate controlling AmerAlia directly or indirectly through one or more intermediaries.One entity that has the ability to potentially control AmerAlia (other than the Board and shareholders generally) is Sentient I.When Sentient I’s ownership of 72.4% of our Common Shares is combined with its additional purchase rights, Sentient I’s beneficial ownership of AmerAlia is approximately 74.5%. EQUITY COMPENSATION PLANS The following is provided with respect to compensation plans (including individual compensation arrangements) under which equity securities are authorized for issuance as of the fiscal year ending June 30, 2009. Equity Compensation Plan Information Plan Category and Description Number of Securities to be issued upon exercise of outstanding options, warrants, and rights Weighted-average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders -0- -0- -0- Total $ PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM What am I voting on? The Audit Committee has selected HJ & Associates, LLC, to be AmerAlia’s independent registered public accounting firm for the current fiscal year ending June 30, 2010. This proposal seeks shareholder ratification of the appointment of HJ & Associates, LLC. How many votes are needed to ratify the appointment of the independent registered public accountant? The ratification of the appointment of the independent registered public accountant will be approved if a majority of the Common Shares entitled to vote at the Annual Meeting, present in person or by proxy, votes FOR the proposal.A properly executed proxy card marked ABSTAIN with respect to this proposal will have the same effect as voting AGAINST this proposal.We believe Sentient I will be present at the Annual Meeting.If Sentient I votesNO on or abstains from this proposal, the proposal will not be approved. Will a representative of HJ & Associates, LLC be present at the Annual Meeting? AmerAlia does not expect that a representative of HJ & Associates, LLC will be present at the Annual Meeting. INFORMATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM HJ & Associates, LLC was the independent registered public accounting firm for AmerAlia in the fiscal year ended June 30, 2009. Our financial statements have been audited by HJ & Associates, LLC, independent registered public accounting firm, for the years ended June 30, 2009, 2008, 2007 and 2006. The following table sets forth information regarding the amount billed to us by our independent auditor, HJ & Associates, LLC, for our two fiscal years ended June 30, 2009 and 2008, respectively: Years Ended June 30, Audit Fees $ $ Audit Related Fees $
